Citation Nr: 1619977	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for obstructive sleep apnea. 

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record. 

The Veteran filed new claims for increased ratings and service connection in February 2016.  The claims were adjudicated in an April 2016 rating decision, except for a claim for entitlement to an increased rating for a scar of the upper left arm, status post abscess removal, which was deferred pending results of a VA examination.  The increased rating claim has not yet been adjudicated and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for disabilities of the cervical spine, low back, and right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  In February 2016, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the claim for entitlement to service connection for a heart disability. 

2.  The Veteran's obstructive sleep apnea had its onset during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a heart disability by the appellant are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the February 2016 hearing, the appellant withdrew the appeal for entitlement to service connection for a heart disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and it is dismissed.

Service Connection Claim

The Veteran contends that service connection is warranted for a sleep apnea as it was incurred during active duty service.  The Veteran clearly manifests a current disability: private treatment records document a diagnosis of obstructive sleep apnea dating from at least December 2004 and confirmed by multiple sleep studies.  There is also lay evidence of an in-service injury.  The Veteran credibly testified that he experienced symptoms of sleep apnea during military service, to include snoring and the cessation of breathing while sleeping.  The Board therefore finds that a current disability and in-service injury are present.  

The Board also finds that the evidence establishes the onset of sleep apnea during active service.  The Veteran and his family provided credible testimony that the Veteran has experienced extreme fatigue, loud snoring, and long pauses between breaths while sleeping for several decades.  The Veteran testified that he manifested the same symptoms during military service and his wife stated in a February 2016 letter that the Veteran experienced these symptoms since their marriage in June 1969, less than two years after his separation from service.   This evidence is sufficient to establish a link between the Veteran's current disability and the in-service injury.  All three elements of service connection are present and the Board finds that service connection for sleep apnea is warranted. 

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

The claim for entitlement to service connection for a heart disability is dismissed.

Entitlement to service connection for obstructive sleep apnea is granted.

REMAND

The Board finds that a remand is necessary with respect to the other claims on appeal.  The Veteran has reported receiving treatment with VA and private health care providers and records of this treatment are not currently associated with the claims file.  Additionally, a VA examination and medical opinions are necessary to determine the nature and etiology of the claimed cervical spine, low back, and bilateral knee conditions with consideration of the Veteran's credible reports of consistent trauma associated with his active duty service as an infantryman and paratrooper.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of VA treatment from the San Antonio VA Medical Center (VAMC) dated prior to May 2013, to include records dating from the 1970s, if available.  All efforts to obtain these records must be documented in the claims file.  The Veteran testified that he received treatment at the San Antonio VAMC the year it opened, and while he was unsure of the exact year, estimated it was some time in the 1970s.  

2.  Contact the Veteran and request that he execute medical release forms to authorize VA to obtain complete medical records from the following private physicians:

a)  Dr. Curtis at Sports Medicine Associates dated after December 2011, to include an evaluation for knee pain in October 2013 reported to a VA orthopedist on September 30, 2013; and,

b)  Dr. Joseph Luna, identified by the Veteran as his private physician during a May 2013 examination at the San Antonio VAMC.

If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians.  Copies of the records must be associated with the claims file and all efforts to obtain the records must be documented in the claims file.  If unable to obtain the records from the providers, notify the Veteran and his representative and ask that they submit the requested records.  

3.  After obtaining the VA and private medical records identified above, afford the Veteran a VA examination(s) to determine the nature and etiology of the claimed cervical spine, low back, and bilateral knee disabilities.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present cervical spine, low back, and bilateral knee disabilities are etiologically related to any incident of active duty service, to include the Veteran's history of multiple parachute jumps confirmed by service records. 

The Veteran contends that he incurred disabilities of the cervical spine, low back, and bilateral knees due to his participation in multiple parachute jumps during service.  Service records establish that he served as a light weapons infantryman and is in receipt of a Parachute Badge and Combat Infantryman's Badge.  Therefore, for the purposes of the opinions requested above, the examiner should accept the Veteran's history of multiple unreported joint injuries during service as true.  

The Veteran was also treated during service in November 1965 and March 1967 for back injuries and has reported experiencing continuous back, neck, and knee pain since service.  Private treatment records also document work-related back and neck injuries in July 1988 (with back pain reported since 1984) and January 1998, respectively.  He has been diagnosed with several knee disabilities, including bilateral gout, arthritis, and meniscal tears confirmed by MRI at the VAMC. 

The examiner is requested to provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Readjudicate the issues on appeal with consideration of all the evidence.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case (SSOC) before returning the claims file to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


